Title: Thomas Branagan to Thomas Jefferson, 28 April 1815
From: Branagan, Thomas
To: Jefferson, Thomas


          
            Dear Sir  Philada April 28: 1815
            I take the Liberty to Solicit your Signature to this patriotic Work. Should you Condescend to Grant this humble request you Can Send this paper back by Post with your distinguished Signature to the proposial & I will endevour to forward you a handsome Copy by the first oppertunity from your Warm admirer & Sincre Well Wisher—
            
              
                Tho Branagan
              
              
                163 Green St Philada
              
              
                auther of “Preliminary Essay”
              
              
                & 16 Subsequent Works
              
            
          
          
            
              
                ☞
                 I open the letter to Suggest a thought that Strikes My Mind viz. Our ALMIGHTY benefactor has been Showering down upon you for near ¾ of a Century his choicest blessings. He has endowed you with a Capacious & comprehensive mind He has given you 10 Talants for to improve O My much Esteemed Sir prove gratefull for these distingushed favours improve these Shining  talants. You & I See clearly that Slavery is now the bane & will hereafter be the destruction of our beloved country do therefore before you die address your Country men on this momentious Subject first liberating your own Slaves & your rewards  will be Sure & great
              
              
                
                 About 9 Year ago I Sent you my “penitential Tyrant” Since Which I have often repented the liberty I took & I hope the above remark Will not offend you It comes from a heart that reverences you
              
            
          
        